Citation Nr: 0126983	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  00-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date, prior to April 12, 1999, 
for the grant of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
July 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted entitlement to a 
permanent and total disability rating for pension purposes 
effective April 12, 1999.

The Board notes that additional evidence has been submitted 
(a copy of an e-mail message), which was not first considered 
by the agency of original jurisdiction; however, the veteran 
submitted a statement with this evidence waiving RO 
consideration of such evidence.  38 C.F.R. § 20.1304(c) 
(2001).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran submitted an informal claim for pension on 
March 11, 1999.  

3.  The record does not establish that the veteran 
specifically claimed entitlement to retroactive benefits 
separately or together with the claim for disability pension 
within one year from the date on which he became permanently 
and totally disabled, and there is no evidence that 
incapacity prevented him from filing a pension claim.  

4.  There are no pending claims for pension dated prior to 
March 11, 1999.  

5.  The proper effective date for the award of nonservice-
connected pension is March 11, 1999, and the proper effective 
date for the commencement of payment is April 1, 1999.  


CONCLUSION OF LAW

The criteria for an effective date for the grant of 
entitlement to nonservice-connected disability pension 
benefits, retroactive to March 11, 1999, have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.156(b), 
3.400(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In April 1987 the RO denied, in pertinent part, entitlement 
to nonservice-connected pension.  There is no record of this 
decision being appealed.  

Private medical records received in September 1989 describe 
hospitalization and surgery in July 1989 for a herniated 
nucleus pulposus (HNP), L5-6.  On discharge the prognosis was 
described as excellent.  

In November 1989 the RO denied, in pertinent part, 
entitlement to nonservice-connected pension.  There is no 
record of this determination being appealed.  

On August 21, 1997 the RO received a VA Form 21-526, 
application for compensation or pension.  It was specified 
that the disability for which a claim was being made for 
hearing loss.  The Board notes that the RO granted 
entitlement to service connection for bilateral high 
frequency hearing loss with assignment of a noncompensable 
evaluation effective November 13, 1986, when the RO issued a 
rating decision in April 1987.  


The veteran denied having been hospitalized or furnished with 
domiciliary care within the past three months.  The sections 
pertaining to an application for nonservice-connected 
pension, including income information were not completed.  
The application was signed by the veteran.  

A VA examination of the veteran's auditory acuity was 
conducted in December 1997, and, in January 1998, the RO 
denied entitlement to an increased (compensable) evaluation 
for bilateral hearing loss.  

In an undated Report of Contact (VA Form 119), received by 
the RO on March 11, 1999, the veteran was noted as inquiring 
about the status of the pension claim he had filed in 
November 1998.  The form indicates that this issue was 
investigated, and it was determined that no such claim had 
been filed in November 1998.  A copy of the January 1998 
denial letter was resent to the veteran.  

On April 19, 1999 the RO received a letter from the veteran 
in which he reported having received the January 1998 letter.  
He contended that he had not requested a reevaluation of his 
hearing loss.  He reported having filed a claim for pension 
on the advice of a local VA officer the previous fall based 
on his hearing loss, blindness of the left eye, high blood 
pressure, and degenerative disc disease in his lower back.  
He indicated that the paperwork for the claim was completed 
by WG, presumably the VA officer.  

In May 1999 the RO sent a notice to the veteran advising him 
that he had not submitted a claim for pension and told him to 
submit a VA Form 21-527, Income and Net Worth Statement if he 
wished to do so.  This form was submitted in May 1999.  He 
reported that he had not worked since August 1988, and that 
he had been receiving disability benefits from the Social 
Security Administration (SSA) since October 1998.  The 
veteran also specified that he had not been hospitalized 
within the last 12 months.  

In July 1999 the RO obtained private medical records 
previously identified by the veteran in two VA Forms 21-4142, 
also received in July 1999.  These records document periods 
where the veteran was either not working or was incarcerated 
from 1988 to 1997.  An August 1997 examination report 
indicated that he was currently working for the Salvation 
Army.  

On VA examination in September 1999 the veteran reported not 
being able to work since 1988.  Range of motion in the spine 
was found to be markedly restricted in all directions, and it 
was indicated that he had not been able to work since 1988 as 
a result of his back injury.  

In October 1999 the RO granted entitlement to nonservice-
connected pension, effective April 12, 1999.  The veteran 
appealed the effective date, contending that he had first 
filed a claim for pension benefits in September 1998 through 
a VA officer, WG, at the Tuscaloosa VA Medical Center (VAMC).  
He contended that the claim had been somehow misfiled, and 
treated as a request for a review of a service-connected 
problem.  

In a March 2000 VA Form 119, Report of Contact, the State 
Department VA (SDVA) County Office in Tuscaloosa reported 
that they had not filed a pension claim for the veteran, and 
that they did not have any contact with him.  It was 
specified that Mr. WG, a VA employee, had filed a claim.  

In a February 2001 Report of Contact (VA Form 119), the 
veteran expressed that he was upset because through the years 
he had asked WG on several occasions to send him a copy of 
the claim he had filed for him.  He stated that WG had 
promised to send him the information but never did.  

In August 2001 a hearing was conducted before the undersigned 
Member of the Board at the RO.  Submitted at this hearing 
(with a waiver of initial RO consideration) was a copy of an 
August 2001 e-mail from an unidentified individual.  The e-
mail listed the e-mail address of the person who had sent the 
letter, but did not specify the name of the person who had 
sent it.  

The sender of the letter specified that he had been a VA 
employee at the Tuscaloosa VAMC as a Veterans Benefits 
Counselor, and that he had helped the veteran submit a claim 
for nonservice-connected pension, and for a review of his 
service connected disabilities.  It was not specified when 
this claim had been filed.  It was opined that the veteran 
should be granted nonservice-connected pension effective the 
date when his original claim was received.  

During the hearing the veteran indicated that he had filed a 
claim for pension in July 1997 with the help of a VA 
employee, Mr. G (whose last name was different from WG, the 
person the veteran had previously referred to as having 
helped him).  Tr., pp. 2-4.  The veteran denied that he was 
receiving SSA benefits.  Tr., p. 5.  

The veteran stated that when he filed his claim for an 
evaluation of his hearing loss, he did not recall Mr. G 
taking out a chart and explaining income and pension 
entitlement.  Tr., p. 6.  

It was contended that the August 21, 1997 claim was in fact a 
claim for pension, and that Mr. G's e-mail (as noted above) 
demonstrated that this was the intent in filing the claim.  
Tr., p. 6.  It was contended that the veteran's benefits 
should be retroactive to 1997.  Tr., p. 7.  


General Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2001).

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  

"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r) (2001).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2001).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2001).


Specific Effective Date Criteria: Pension

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of pension 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date for an award of disability pension will be the date of 
receipt of claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(b).

An exception is provided where within one year from the date 
on which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  

While judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of § 3.342(a) do not apply.  
38 C.F.R. § 3.400(b)(1)(ii)(B).

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  A claim for 
retroactive pension under 38 C.F.R. § 3.400(b)(1)(ii)(B) must 
be received within one year of the date on which the veteran 
became permanently and totally disabled.  38 C.F.R. 
§ 3.151(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a pension award may be effective 
earlier than the date of receipt of the claim resulting in an 
award only if: (1) the veteran specifically claims 
entitlement to retroactive benefits separately or together 
with the claim for disability pension, and the claim for 
retroactive benefits is received by VA within one year from 
the date on which the veteran became permanently and totally 
disabled; (2) for claims received on or after October 1, 
1984, the disability is not the result of the veteran's own 
willful misconduct; and (3) the disability is so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled.  Tetro v. Gober, 14 Vet. 
App. 100, 105 (2000).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied because the RO properly 
notified the veteran of any information necessary to 
substantiate the claim.  Following his contention that his 
pension should be retroactively awarded in his Notice of 
Disagreement (NOD), the RO issued a Statement of the Case 
notifying the veteran and his representative of the laws and 
regulations pertaining to effective dates.  He was also 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file, and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case; that is, he has not 
indicated the presence of any outstanding records which could 
somehow have raised a claim for pension earlier than the 
effective date than has been established.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c), (d)).  

In this regard, the veteran has indicated receiving SSA 
benefits.  The duty to assist does not attach to obtaining 
such records because there is no reasonable possibility that 
it could substantiate the veteran's claim.  First, a claim 
for SSA benefits cannot be treated as a claim for pension.  
Tetro, 14 Vet. App. at 106 (holding that 38 U.S.C.A. 
§ 5105(b) and 38 C.F.R. § 3.201(a) apply only to claims for 
dependency and indemnity compensation).  Second, the RO was 
not placed on notice that the veteran was receiving SSA 
benefits until after March 1999.  Therefore, even if the RO 
had obtained such records, they could not be somehow used to 
establish an effective date prior to March 1999.  

The veteran has contended that he filed a claim in 1998 with 
the help of a VA officer, WG.  No further development with 
respect to this evidence is required because there is no 
reasonable possibility that it could substantiate the claim.  
The RO already tried to locate such a claim without success 
and specified as much in the March 1999 VA Form 119 Report of 
Contact.  

Further, the veteran has indicated that he attempted to 
obtain such evidence from WG without success on multiple 
occasions.  Finally, the veteran has been inconsistent in his 
report of this claim, initially noting that it was submitted 
in November 1998, then subsequently stating it was completed 
in September 1998.  During the Board hearing, he appeared to 
abandon this contention entirely, contending that he had 
filed a claim for pension in August 1997 with the help of Mr. 
W, a person with a different name from WG.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  Regardless, it appears 
that the RO satisfied its duty to assist here by attempting 
to locate evidence that such a claim had actually been filed.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Earlier Effective Date: Pension

After a careful review of the record, and the laws and 
regulations pertaining to the issue in question, the Board 
finds that an effective date, for the grant of nonservice-
connected pension, retroactive to March 11, 1999 is 
warranted.  

The Board is of the opinion that the March 11, 1999 Report of 
Contact was an informal claim for pension, as it clearly 
documented the veteran's intent to apply for pension, and it 
was reduced to writing.  38 C.F.R. §§ 3.1(p), 3.155(a); see 
also Rodriguez v. West, 189 F. 3d 1351 (Fed. Cir. 1999).  

The veteran has contended that he submitted a claim for 
pension prior to 1999, and that the effective date should be 
awarded accordingly.  In the March 1999 Report of Contact, he 
contended that he had filed a claim in November 1998.  In his 
Notice of Disagreement he contended that he had filed a 
pension claim in September 1998 with the help of WG, a VA 
officer.  During the August 2001 hearing before the Board, he 
contended that he had filed a claim in August 1997 with the 
help of Mr. G, as distinguished from WG.  

Aside from the veteran's own inconsistent assertions as to 
when he filed his claim, there is no indication that he 
submitted a claim for pension prior to March 1999 that has 
remained pending.  The record shows that the RO has 
previously denied pension claims, but these denials were not 
appealed.  After the most recent denial of pension in 
November 1989, there is nothing in the record indicating an 
informal or formal claim for pension dated prior to March 
1999.  

The RO contacted the SDVA in order to locate the veteran's 
alleged 1998 claim, and was told that they did not deal with 
him, and that it was WG who had filed a claim.  Regardless, 
there is no record on file of the veteran having filed such a 
claim in 1998.  



The veteran has also contended that he filed a claim for 
pension in August 1997, or that he was led to believe by Mr. 
G. that a claim for pension was being submitted.  

The record contains an August 1997 application for 
compensation or pension.  However, the application makes no 
indication that pension was being applied for at this time.  
To the contrary, it clearly indicates that the only benefit 
being applied for was an increased (compensable) evaluation 
for the service-connected hearing loss.  

While the veteran has indicated elsewhere that his inability 
to work was due to multiple medical problems, the August 1997 
application only specified that hearing loss was the 
disability for which a claim was being made.  Hearing loss 
was service-connected at the time of the claim, and the 
portion of the application pertaining to nonservice-connected 
pension was not completed.  

He provided no information as to his income.  In fact, during 
the hearing before the Board, he indicated that he did not 
even discuss the issue of pension eligibility with Mr. G, who 
reportedly helped him complete the August 1997 application at 
the time the claim was made.  Tr., p. 6.  

This indicates that the August 1997 application was a claim 
for increase, and nothing more.  

The veteran has contended that he was given the impression 
that his August 1997 claim included a claim for pension.  
Tr., p. 6.  However, there is nothing in the application 
which would indicate this to be the case.  

As noted above, the only disability listed was service-
connected hearing loss, and the portion of the application 
pertaining to pension was not completed.  The veteran's 
signature is at the bottom of the application, indicating his 
approval of the content of the application.  



It has been contended that the August 2001 e-mail from Mr. G 
demonstrates that an application for pension was submitted in 
August 1997.  The Board does not agree with this contention.  

First, it is not clear as to who actually sent the e-mail 
that was submitted at the hearing, as it has no 
identification that would tend to indicate that it was sent 
from this individual.  

The e-mail address does not contain Mr. G's name.  Second, 
and more importantly, the statement makes no specific 
reference to the date of claim referred to in the message as 
being the veteran's original claim for pension.  

Even if it were presumed that the statement was referring to 
the August 1997 claim, as has been contended, the Board notes 
that the e-mail statement would still not be sufficient to 
establish that a claim for pension was filed at this time.  

This is because, as was discussed above, the August 1997 
application clearly demonstrates an intent to only apply for 
an increased (compensable) evaluation of hearing loss, and 
shows absolutely no evidence of an intent to apply for 
pension.  

Thus, the August 1997 application shows no indication that 
any benefit other than an increased (compensable) evaluation 
for hearing loss was being claimed.  It therefore cannot 
serve as a claim for pension for the purpose of establishing 
an earlier effective date.  

As there were no pending claims for pension dated prior to 
March 1999, under section 3.400(b), the only possible way 
that the veteran could obtain an effective date earlier than 
the date of the receipt of the claim would be if the 
requirements of section 3.400(b)(1)(ii)(B) were met.  See 
38 C.F.R. § 3.400(b)(1)(ii)(A).  


That is, the veteran would have to establish that he had 
filed a claim for retroactive benefits within one year from 
the date on which he became totally and permanently disabled, 
and establish that a physical or mental disability was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which he became permanently and totally 
disabled.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

In this case, the veteran did not specifically claim 
entitlement to retroactive benefits within one year from the 
date on which he became permanently and totally disabled.  

More importantly, there is no evidence that incapacity 
prevented the veteran from filing a pension claim, as 
required by section 3.400(b)(ii)(B).  See Tetro, 14 Vet. 
App. at 106.  

In his May 1999 Income and Net Worth Statement, the veteran 
specified that he was not hospitalized and had not been 
hospitalized within the past 12 months.  

Further, the medical evidence of record do not show any 
indication that he was incapacitated from filing a claim for 
pension.  Therefore, an earlier effective date based on 
38 C.F.R. § 3.400(b)(1)(ii)(B) is not warranted.  

In light of the above, the Board concludes that the 
appropriate effective date for the award of nonservice-
connected pension benefits is March 11, 1999.  38 C.F.R. 
§ 3.400(b); see also 38 C.F.R. §§ 3.103(f) and 3.158.  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (2001).  


ORDER

Entitlement to an effective date, for the grant of 
nonservice-connected pension, retroactive to March 11, 1999 
is granted, subject to the regulations governing the payment 
of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

